[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 10-15158               NOVEMBER 29, 2011
                            Non-Argument Calendar              JOHN LEY
                                                                 CLERK
                          ________________________

                    D.C. Docket No. 1:10-cr-00032-KD-M-3

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,
                                     versus

JERARDO GONZALEZ PEREZ,
a.k.a. Bally,

                                                        Defendant-Appellant.

                         ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                              (November 29, 2011)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      On June 23, 2010, Jerardo Gonzales Perez pled guilty to three counts of a

twelve-count indictment: Count One, conspiracy to possess with intent to
distribute methamphetamine, in violation of 21 U.S.C. § 846, and Counts Eleven

and Twelve, possession of methamphetamine with intent to distribute on two

separate days, in violation of 21 U.S.C. § 841(a)(1). On November 1, 2010, the

district court sentenced Perez to concurrent prison terms of 121 months. He now

appeals his sentences.

      Perez argues that the district court, in determining his total offense level

under the Sentencing Guideline applicable to his offenses, U.S.S.G. § 2D1.1, erred

in enhancing the base offense level pursuant to U.S.S.G. § 2D1.1(b)(1), for

possession of a firearm by his codefendants, and U.S.S.G. § 3B1.1(a), for his role

as a manager or supervisor in the offense. He therefore asks that we vacate his

sentences and remand for resentencing pursuant to a Guidelines sentence range

determined without reference to these enhancements. We find no error and

accordingly affirm.

      Perez argues that the § 2D1.1(b)(1) enhancement was inappropriate because

his purported possession of a firearm via his codefendants was neither reasonably

foreseeable nor in furtherance of the conspiracy. Section 2D1.1(b)(1) provides

that, if a defendant possessed a dangerous weapon—two handguns in this

case—during a drug-trafficking offense, his offense level should be increased by

two levels. This enhancement is applied when such weapon is possessed by a

                                          2
co-conspirator if the Government proves by a preponderance of the evidence that:

(1) the possessor of the weapon was a co-conspirator; (2) the possession was in

furtherance of the conspiracy; (3) the defendant was a member of the conspiracy at

the time of possession; and (4) the co-conspirator’s possession was reasonably

foreseeable by the defendant. United States v. Gallo, 195 F.3d 1278, 1284 (11th

Cir. 1999). The commentary to § 2D1.1(b)(1) states that the enhancement should

be applied if the weapon was present, unless it is clearly improbable that it was

connected to the offense. U.S.S.G. § 2D1.1(b)(1), comment. (n.3).

      To prove that possession was in furtherance of the conspiracy, the

Government need only show by a preponderance of the evidence that the weapon

was present at the site of the charged offense, unless it was clearly improbable that

it was connected with the offense. United States v. Fields, 408 F.3d 1356, 1359

(11th Cir. 2005). Once the Government shows that a weapon was present, the

burden shifts to the defendant to show that a connection between the weapon and

the offense is clearly improbable. Id.

      With regard to the reasonable foreseeability prong of Gallo, we have

recognized that handguns are a tool of the drug trade, and that there is a frequent

and overpowering connection between their use and narcotics trafficking. Pham,

463 F.3d at 1246. To this end, we have found it reasonably foreseeable that a

                                          3
co-conspirator would possess a firearm where the conspiracy involved trafficking

in lucrative and illegal drugs. Fields, 408 F.3d at 1359. We have also upheld

application of the § 2D1.1(b)(1) enhancement even where the defendant claims he

was unaware of the firearm possession. United States v. Pham, 463 F.3d 1239,

1246 (11th Cir. 2006).

      In this case, the Government proved that the handguns were connected to

the charged offenses and that their use by a co-conspirator was reasonably

foreseeable. Id. And Perez failed to show that a connection between the handguns

and the offense was clearly improbable. The § 2D1.1(b)(1) enhancement was

therefore appropriate.

      Perez argues that the § 3B1.1(b) enhancement was inappropriate because

the evidence was insufficient to prove that he managed or supervised another

person in connection with the occurrence of the offenses for which he pled guilty.

Section 3B1.1(b) instructs the district courts to increase a defendant’s offense

level by three levels if the defendant was a manager or supervisor (but not an

organizer or leader) of the offense, and the criminal activity involved five or more

participants or was otherwise extensive. The Government bears the burden of

proving by a preponderance of the evidence that the defendant played such a role

in the offense. United States v. Glinton, 154 F.3d 1245, 1260 (11th Cir. 1998). In

                                          4
determining the defendant’s role in the offense, the district court should consider

the following factors:

      [T]he exercise of decision making authority, the nature of participation
      in the commission of the offense, the recruitment of accomplices, the
      claimed right to a larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense, the nature and scope
      of the illegal activity, and the degree of control and authority exercised
      over others.

U.S.S.G. § 3B1.1, comment. (n.4). There is no requirement that all the

considerations must exist in any one case. United States v. Ramirez, 426 F.3d

1344, 1356 (11th Cir. 2005). The defendant need only manage or supervise one

other participant for the enhancement to apply. U.S.S.G. § 3B1.1, comment. (n.2).

The Government is not required to prove that the defendant controlled another

participant. United States v. Matthews, 168 F.3d 1234, 1250 (11th Cir. 1999).

      Given the uncontested factual statements in the presentence investigation

report and the testimony presented at Perez’s sentencing hearing concerning

Perez’s direction of his courier, Maria Lopez, we conclude that the Government

satisfied its burden of proof and that the court could reasonably find that Perez

occupied a managerial role in the offense. Accordingly, no error occurred in the

court’s application of U.S.S.G. § 3B1.1(b).

      AFFIRMED.



                                          5